Case 6:18-cv-01069-RBD-LRH Document 178 Filed 02/18/21 Page 1 of 4 PageID 3780




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                             ORLANDO DIVISION

 JOHN DOE,

       Plaintiff,

 v.                                                 Case No. 6:18-cv-1069-RBD-LRH

 ROLLINS COLLEGE,

       Defendant.
 _____________________________________

                                       ORDER

       After Defendant raised an objection to Plaintiff proceeding under a

 pseudonym for trial, the Court directed the parties to file briefing on the matter.

 (See Doc. 171.) They did. (Docs. 175, 176.) On review, Plaintiff can proceed as “John

 Doe” during trial.

       The public has a legitimate interest in knowing the identities of the parties

 in a federal action. Plaintiff B. v. Francis, 631 F.3d 1310, 1315 (11th Cir. 2011). But

 this interest may be outweighed by a party’s substantial privacy right. Id. at 1315–

 16. In determining whether a party has such a right, courts look to all the

 circumstances, including whether the party: (1) is challenging a government

 activity; (2) must disclose information of the utmost intimacy; (3) will be

 compelled to admit to illegal conduct; (4) is a minor; or (5) will be exposed to

 physical harm. Id. at 1316. Courts also consider whether a party’s anonymity will
                                           1
Case 6:18-cv-01069-RBD-LRH Document 178 Filed 02/18/21 Page 2 of 4 PageID 3781




 pose “a unique threat of fundamental unfairness” to the opposing party. Id.

       In 2018, Plaintiff initiated this action alleging Defendant violated Title IX

 and breached a contract, when it investigated and ultimately disciplined Plaintiff

 for violating Defendant’s sexual misconduct policy. (Doc. 1.) At an early stage of

 this case, U.S. Magistrate Judge Karla R. Spaulding, on a motion by Defendant,

 considered whether Plaintiff should be able to proceed under a pseudonym. (Doc.

 28.) She found Plaintiff would have to disclose information of the utmost intimacy

 and that allowing him to proceed anonymously would not prejudice Defendant.

 (Id.) While this case is now limited to breach of contract, the intimate nature has

 not changed. (See Doc. 156.)

       Going into trial, multiple accusations of sexual misconduct against Plaintiff

 will be at issue. (See Doc. 156, pp. 27–28; Doc. 173, pp. 4–5.) These accusations

 concern information of the utmost privacy. See Doe v. Wash. Univ., No. 4:19 CV 300

 (JMB), 2019 WL 11307648, at *1 (E.D. Mo. Apr. 2, 2019) (collecting cases); Doe v.

 Rector & Visitors of George Mason Univ., 179 F. Supp. 3d 583, 593 (E.D. Va. 2016).

 And requiring Plaintiff to proceed under his legal name, would subject him to the

 precise harm he seeking to redress—being forever associated with sexual

 misconduct. See Doe v. Neverson, 820 F. App’x 984, 988 (11th Cir. 2020) (explaining

 “‘social stigma’ is sufficient to warrant proceeding anonymously”); see also Doe v.

 Colgate Univ., No. 5:15-cv-1069 (LEK/DEP), 2016 WL 1448829, at *3 (N.D.N.Y Apr.

                                         2
Case 6:18-cv-01069-RBD-LRH Document 178 Filed 02/18/21 Page 3 of 4 PageID 3782




 12, 2016). Defendant argues allowing Plaintiff to proceed anonymously risks

 giving him greater stature before the jury, thus prejudicing Defendant. (Doc. 175,

 pp. 7–8.) But this speculative risk can be addressed with a limiting instruction if

 requested, so Defendant has not shown a unique threat of fundamental unfairness.

 See Francis, 631 F.3d at 1316. Ultimately, as Judge Spaulding found in 2018, the

 sexual assault accusations in this case concern highly sensitive and intimate

 information that could cause permanent harm to Plaintiff and undermine his

 purpose in suing. (See Doc. 28.) So Plaintiff’s substantial privacy right outweighs

 the public’s interest in knowing his identity. See Doe v. Univ. of St. Thomas, No. 16-

 cv-1127-ADM-KMM, 2016 WL 9307609, at *3 (D. Minn. May 25, 2016).

         Accordingly, it is ORDERED AND ADJUDGED:

         1.   Plaintiff may proceed under the pseudonym “John Doe” during trial.

         2.   By Monday, March 1, 2021, the parties may file a proposed limiting

              instruction on Plaintiff’s use of a pseudonym during trial.

         DONE AND ORDERED in Chambers in Orlando, Florida, on February 17,

 2021.




                                           3
Case 6:18-cv-01069-RBD-LRH Document 178 Filed 02/18/21 Page 4 of 4 PageID 3783




 Copies to:
 Counsel of Record




                                      4
